Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct informalities in claim 1 (the limitation “openings in the reflector layer”, line 34) and claim 13 (the limitation “openings in the reflector layer”, line 64) and to clarify the antecedent basis of said limitations. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Currently Amended) A light emitting device (LED), comprising: 
a substrate including a doped compound semiconductor layer;
a growth mask layer located on a top surface of the doped compound semiconductor layer and including openings therethrough;
a plurality of semiconductor nanostructures located on the growth mask layer and having a doping of a first conductivity type, wherein each of the plurality of semiconductor nanostructures includes a respective nanofrustum including a bottom surface, a top surface, tapered planar sidewalls, and a height that is less than a maximum lateral dimension of the top surface, and a respective pillar portion contacting the bottom surface of the nanofrustum and located within a respective one of the openings through the growth mask layer;

a second conductivity type semiconductor material layer having a doping of a second conductivity type and located on each of the plurality of active regions; and
at least one feature comprising:
(a)    a first feature wherein each of the tapered planar sidewalls includes a respective crystallographic p-plane;
(b)    a second feature wherein the nanofrustums are arranged in clusters as two-dimensional arrays and wherein a fill factor of the openings in each cluster is at least 10 %;
(c)    a third feature wherein each of the plurality of active regions includes a top planar portion having a first thickness and sidewall portions overlying tapered planar sidewalls of a respective one of the nanofrustums and having a second thickness, wherein a ratio of the first thickness to the second thickness is in a range from 2 to 50; or
(d)    a fourth feature comprising:
a top contact electrode that is electrically shorted to the second conductivity type semiconductor material layer;
a dielectric material layer located over the second conductivity type semiconductor material layer and the top contact electrode and including an opening therein;
a reflector layer located over the dielectric material layer including an opening and including sidewall portions that laterally surround the second conductivity type semiconductor material layer and the doped compound semiconductor layer; and
 opening in the reflector layer and the dielectric material layer, and contacts the top contact electrode.

	13. (Currently Amended) A method of forming a light emitting device, comprising:
forming a growth mask layer including openings therethrough on a top surface of a doped compound semiconductor layer in a substrate;
forming a plurality of semiconductor nanostructures having a doping of a first conductivity type through, and over, the growth mask layer, wherein each of the plurality of semiconductor nanostructures includes a nanofrustum including a bottom surface, a top surface, tapered planar sidewalls, and a height that is less than a maximum lateral dimension of the top surface, and a pillar portion contacting the bottom surface of the nanofrustum and located within a respective one of the openings through the growth mask layer;
forming a plurality of active regions on the nanofrustums, wherein each of the plurality of active regions includes a respective optically active compound semiconductor layer stack configured to emit light;
forming a second conductivity type semiconductor material layer having a doping of a second conductivity type on each of the plurality of active regions: and 
at least one feature comprising:
(a)    a first feature wherein:
each of the tapered planar sidewalls includes a respective crystallographic p-plane; and
each of the nanofrustums is a hexagonal nanofrustum;

the nanofrustums are arranged in clusters as two-dimensional arrays: a fill factor of the openings in each cluster is at least 10 %: a fill factor of the nanofrustums in each cluster is at least 40 %: and 
a height of each nanofrustum is less than 200 nm and a width of each nanofrustum is 200 nm to 500 nm;
(c) a third feature comprising:
forming a plurality of in-process semiconductor nanostructures through, and over, the growth mask layer, wherein each of the plurality of in-process semiconductor
nanostructures includes a respective nanopyramid including a bottom surface, an apex, and tapered planar sidewalls adjoining the apex, and a respective one of the pillar portions contacting the bottom surface of the respective nanopyramid;
etching top portions of the nanopyramids employing an anisotropic etch process; and
converting the remaining portions of the nanopyramids into the nanofrustums employing an anneal process that induces rearrangement of a material of the remaining portions of the nanopyramids at least through surface diffusion, wherein the anisotropic etch process comprises an inductively coupled plasma etch process;
(d)    a fourth feature comprising:
forming a plurality of in-process semiconductor nanostructures through, and over, the growth mask layer, wherein each of the plurality of in-process semiconductor nanostructures includes a respective nanopyramid including a bottom surface, an apex, 
converting the nanopyramids into the nanofrustums employing an anneal process that induces rearrangement of a material of the nanopyramids at least through surface diffusion;
(e)    a fifth feature wherein:
the pillar portions and the nanofrustums are formed by growing a compound semiconductor material from physically exposed surfaces of the doped compound semiconductor layer underneath the openings in the growth mask layer; 
the nanofrustums are arranged in clusters; 
a fill factor of the openings in each cluster is at least 10 %; and 
a height of each nanofrustum is less than 200 nm; or
(f) a sixth feature comprising:
forming a top contact electrode over the second conductivity type semiconductor material layer, wherein the top contact electrode is electrically shorted to the second conductivity type semiconductor material layer;
forming a dielectric material layer including an opening therein over the second conductivity type semiconductor material layer and the top contact electrode;
forming a reflector layer located including an opening over the dielectric material layer, wherein the reflector layer includes sidewall portions that laterally surround the second conductivity type semiconductor material layer and a portion of the doped compound semiconductor layer;
 opening in the reflector layer and the dielectric material layer, and on the top contact electrode;
attaching the conductive bonding structure to a direct view display device backplane; and
using laser lift off to remove the light emitting device from the substrate.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Regarding claim 1, the inclusion of limitations directed toward one of previous claims 6, 9, and 10, with all the remaining limitations overcome the most pertinent prior arts of record (OKUYAMA US 20030107047 A1).
Regarding claim 13, the inclusion of limitations directed toward one of previous claims 14, 15, 17-20, with all the remaining limitations overcome the most pertinent prior arts of record (OKUYAMA US 20030107047 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.